      Case 2:20-cv-00244-Z Document 1 Filed 10/21/20                Page 1 of 9 PageID 1



                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS


 Donnie West Allen and DWA Specialty
 Supply Building Products, LP,

                          Plaintiffs,              Case No.

 v.

 Oasis Media, LLC, Search Assistance, LLC Complaint and Demand for Jury Trial
 f/k/a Voice Search Assistance, LLC f/k/a
 Internet Listing Service, LLC, and Iconomy
 Group, LLC,

                          Defendants.


                                          COMPLAINT

       Donnie West Allen and DWA Specialty Supply Building Products, LP (Plaintiffs), by

and through their attorneys, Kimmel & Silverman, P.C., alleges the following against Oasis

Media, LLC, Search Assistance, LLC f/k/a Voice Search Assistance, LLC f/k/a Internet

Listing Service, LLC, and Iconomy Group, LLC, (Defendants):

                                        INTRODUCTION

       1.      Plaintiffs’ Complaint is based on the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. §227 and §302.101 of the Texas Business and Commercial Code.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

                                                     1
     Case 2:20-cv-00244-Z Document 1 Filed 10/21/20                   Page 2 of 9 PageID 2



       3.      This Court has supplemental jurisdiction over Plaintiffs’ related state law claims

pursuant to 28 U.S.C. § 1367.

       4.      This Court has personal jurisdiction over Defendants conduct business in the State

of Texas.

       5.      Venue is proper under 28 U.S.C. § 1391(b)(2).

                                             PARTIES

       6.      Plaintiff Donnie West Allen is a natural person residing in Amarillo, Texas 79106.

       7.      Plaintiff DWA Specialty Supply Building Products, LP (“DWA”) is a business

entity located in Amarillo, Texas 79106.

       8.      Plaintiffs are each a “person” as that term is defined by 47 U.S.C. § 153(39).

       9.      Defendant Oasis Media, LLC (“Oasis”) is a business entity with a mailing address

at 3767 Lake Worth Road, Suite 120, Lake Worth, Florida. 33461.

       10.     Defendant Search Assistance, LLC f/k/a Voice Search Assistance, LLC f/k/a

Internet Listing Service, LLC (“VSA”), is a business entity with a mailing address at 2105

Wellington Road, West Palm Beach, Florida 33409.

       11.     Defendant Iconomy Group, LLC (“Iconomy”) is a business entity with a mailing

address at 3767 Lake Worth Road, Lake Worth, Florida. 33461.

       12.     Defendants are “persons” as that term is defined by 47 U.S.C. § 153(39).

       13.     Defendants acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                  FACTUAL ALLEGATIONS

       14.     Defendants placed repeated harassing telephone calls to Plaintiffs at telephone

numbers ending in 4205 and 8888 attempting to sell them a voice search platform.


                                                      2
     Case 2:20-cv-00244-Z Document 1 Filed 10/21/20                  Page 3 of 9 PageID 3



       15.     Plaintiffs never sought information about a voice search platform and did not

consent to these calls from Defendants.

       16.     Defendants placed these calls to Plaintiffs using an automated telephone dialing

system and/or pre-recorded message.

       17.     When Mr. Allen answered Defendants’ calls he heard either a lengthy pause or

delay and/or a pre-recorded voice before anyone came on the line, indicating to him that the call

was made using an ATDS.

       18.     These calls were not made for “emergency purposes,” but rather for telemarketing

purposes.

       19.     When Mr. Allen spoke with a live individual, he was solicited for a voice search

platform for his business.

       20.     The phone number ending in 4205 has been on the Do Not Call Registry since

November 20, 2015.

       21.     The phone number ending in 8888 has been on the Do Not Call Registry since

September 12, 2003.

       22.     Despite registration on the Do Not Call Registry, Defendants placed over seven

hundred calls to Plaintiffs.

       23.     On April 20, 2020, Mr. Allen spoke with a representative of Defendants who

identified himself as Travis Johnson.

       24.     In order to ascertain who was responsible for the calls, Mr. Allen agreed to

subscribe to Defendants’ service during the call with Mr. Johnson.

       25.     Mr. Johnson provided Mr. Allen with a web address for his company during this

call – www.voicesearchassistant.com.



                                                   3
     Case 2:20-cv-00244-Z Document 1 Filed 10/21/20                 Page 4 of 9 PageID 4



       26.      This website is identified as belonging to Defendant VSA.

       27.      However, the source code for the web address indicates the site name is

“OasisMedia.”

       28.      The telephone number identified on contact page of this website – 888-892-4601 –

is also a number belonging to Defendant Iconomy.

       29.      Both Defendant VSA and Defendant Iconomy are operated by Mark Brosious.

       30.      Mr. Brosious is listed as an Authorized Member on the Articles of Organization

filed on behalf of Defendant Iconomy with the Florida Secretary of State on October 17, 2018.

       31.      Mr. Brosious is listed as an Authorized Member on the Articles of Amendment

filed on behalf of Defendant VSA with the Florida Secretary of State on August 19, 2019.

       32.      On April 20, 2020, Defendant VSA charged Mr. Allen’s credit card in the amount

of $99.00.

       33.      The phone number listed on his credit card statement for VSA was 888-892-4601.

       34.      On April 22, 2020, Mr. Allen spoke with Defendants’ representative, Brad Barron,

in order to gather further information about the identity of Defendants.

       35.      During the April 22, 2020 call, Mr. Barron shared his screen with Mr. Allen by

using the website join.me.

       36.      Mr. Barron’s screen reflected that the information he was providing to Mr. Allen

was from Defendant Oasis.

       37.      Mr. Brosious is listed as the Registered Agent on the Articles of Organization filed

on behalf of Defendant Oasis with the Florida Secretary of State on August 15, 2017.

       38.      On April 24, 2020, Mr. Allen called 888-892-4601 and cancelled the service.




                                                     4
     Case 2:20-cv-00244-Z Document 1 Filed 10/21/20                  Page 5 of 9 PageID 5



        39.      Upon information and belief, Defendants worked in concert to solicit potential

customers for their voice assistant platform.

        40.      Upon information and belief, Defendants did not register with the Secretary of State

to place solicitation calls within the state of Texas.

        41.      The actions described herein were in violation of the TCPA and Texas Business

and Commercial Code.

                                   COUN T I
                  DEFENDANTS VIOLATED THE TCPA 47 U.S.C. § 227(B)

        42.      Plaintiffs incorporate the foregoing paragraphs as though the same were set forth at

length herein.

        43.      The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

        23.      Defendants initiated multiple telephone calls to Plaintiffs’ telephone number using

an automatic telephone dialing system.

        23.      Defendants’ calls were not made for “emergency purposes.”

        24.      Defendants’ calls to Plaintiffs’ telephone without any prior express consent.

        25.      Defendants contacted Plaintiffs despite the fact that Plaintiffs’ telephone number

ending in 4205 was on the Do Not Call Registry since November 20, 2015.

        26.      Defendants contacted Plaintiffs despite the fact that Plaintiffs’ telephone number

ending in 8888 was on the Do Not Call Registry since September 12, 2003.




                                                         5
     Case 2:20-cv-00244-Z Document 1 Filed 10/21/20                  Page 6 of 9 PageID 6



        27.      Defendants’ acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiffs’ rights under the law and with the purpose

of harassing Plaintiffs.

        28.      The acts and/or omissions of Defendants were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        29.      As a result of the above violations of the TCPA, Plaintiffs have suffered the losses

and damages as set forth above entitling Plaintiffs to an award of statutory, actual and trebles

damages.

                                   COUNT II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

        30.      Plaintiffs incorporate the foregoing paragraphs as though the same were set forth at

length herein.

        31.      The TCPA prohibits any person or entity of initiating any telephone solicitation to

a telephone subscriber who has registered his or her telephone number on the National Do-Not-

Call Registry of persons who do not wish to receive telephone solicitations that is maintained by

the Federal Government. 47 U.S.C. § 227(c).

        32.      Defendants contacted Plaintiffs despite the fact that Plaintiffs’ telephone number

ending in 4205 was on the Do Not Call Registry since November 20, 2015.

        33.      Defendants contacted Plaintiffs despite the fact that Plaintiffs’ telephone number

ending in 8888 was on the Do Not Call Registry since September 12, 2003.

        34.      Defendants’ acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiffs’ rights under the law and with the purpose

of harassing Plaintiffs.

                                                      6
     Case 2:20-cv-00244-Z Document 1 Filed 10/21/20                    Page 7 of 9 PageID 7



        35.      The acts and/or omissions of Defendants were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        36.      As a result of the above violations of the TCPA, Plaintiffs have suffered the losses

and damages as set forth above entitling Plaintiffs to an award of statutory, actual and trebles

damages.

                                    COUNT III
                         DEFENDANT VIOLATED § 302.101 OF
                    THE TEXAS BUSINESS AND COMMERICAL CODE

        37.      Plaintiffs incorporate the foregoing paragraphs as though the same were set forth at

length herein.

        38.      §302.101 of the Texas Business & Commerce Code prohibits sellers from engaging

in telephone solicitation from a location in this state or to a purchaser located in this state unless

the seller obtains a registration certificate from the Office of the Secretary of State for the business

location from which the solicitation is made.

        39.      Defendants violated § 302.101 of the Texas Business & Commercial Code when

its representatives engaged in continuous and repetitive telephone solicitation of Plaintiffs without

obtaining a registration certificate from the Office of the Secretary of State.

        40.      §302.302(a) of the Texas Business & Commerce Code provides that a person who

violates this chapter is subject to a civil penalty of no more than $5,000 for each violation.

Furthermore, §302.302(d) provides that the party bringing the action is also entitled to recover all

reasonable cost of prosecuting the action, including court costs and investigation costs, deposition

expenses, witness fees, and attorney fees.




                                                       7
     Case 2:20-cv-00244-Z Document 1 Filed 10/21/20                Page 8 of 9 PageID 8



       Wherefore, Plaintiffs, Donnie West Allen and DWA Specialty Supply Building

Products, LP, respectfully prays for judgment as follows:

               a.     All actual damages Plaintiffs suffered (as provided under 47 U.S.C. §

                      227(b)(3)(A));

               b.     Statutory damages of $500.00 per violative telephone call (as provided

                      under 47 U.S.C. § 227(b)(3)(B));

               c.     Additional statutory damages of $500.00 per violative telephone call (as

                      provided under 47 U.S.C. § 227(C);

               d.     Treble damages of $1,500.00 per violative telephone call (as provided under

                      47 U.S.C. § 227(b)(3));

               e.     Additional treble damages of $1,500.00 per violative telephone call (as

                      provided under 47 U.S.C. § 227(C);

               f.     All reasonable attorneys’ fees, witness fees, court costs and other litigation

                      costs incurred by Plaintiffs pursuant to the Tex. Fin. Code § 392.403(b);

               g.     Statutory damages of $5,000 per violation of §302.302(a) of the Texas

                      Business & Commerce Code;

               h.     Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and

               i.     Any other relief this Honorable Court deems appropriate.


                                DEMAND FOR JURY TRIAL

       Please take notice that Plaintiffs, Donnie Allen and DWA Specialty Supply Building

Products, LP, demands a jury trial in this case.




                                                    8
    Case 2:20-cv-00244-Z Document 1 Filed 10/21/20    Page 9 of 9 PageID 9




                                      Respectfully submitted,

Dated: 10/21/2020                     By: s/ Amy L. Bennecoff Ginsburg
                                      Amy L. Bennecoff Ginsburg, Esq.
                                      Kimmel & Silverman, P.C.
                                      30 East Butler Pike
                                      Ambler, PA 19002
                                      Phone: 215-540-8888
                                      Facsimile: 877-788-2864
                                      Email: teamkimmel@creditlaw.com




                                        9
